Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered July 25, 2002, convicting him of reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Bynum, 70 NY2d 858 [1987]). In any event, the People adduced legally sufficient evidence at trial demonstrating that the defendant created a “grave risk of death to another person,” which supported his conviction for reckless endangerment in the first degree (Penal Law § 120.25). The evidence adduced at trial established that the defendant aimed a loaded gun at the complainant, and fired it within close proximity to the complainant. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Teets, 293 AD2d 766 [2002]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Bonner,5 AD3d 500 [2004]).
The verdict was not repugnant notwithstanding the acquittal on the charges of robbery in the first degree, criminal possession of a weapon in the second and third degrees, and menacing in the second degree (see People v Rayam, 94 NY2d 557 [2000]; People v Tucker, 55 NY2d 1 [1981]; People v Miller, 282 AD2d 550 [2001]). Santucci, J.P., S. Miller, Schmidt and Fisher, JJ., concur.